Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to Applicant’s Preliminary Amendment filed 11/29/2021. Claim 1 has been cancelled. Claims 2-21 are pending. 

Information Disclosure Statement
The IDS filed 12/06/2021 and 8/19/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 2 and 13, the claims recite in part: “a method for persisting a state of virtual port in a virtualized computer system having at least one virtual machine, virtualization software logically interposed between the virtual machines…” Assuming there is only one virtual machine, it would be impossible for the software to be interposed between the virtual machines as claimed. The claim is therefore inconsistent. 
Further, claim 2 recites “the virtual switch functioning to forward network frames between the VNICs and zero or more physical network interface cards (NICs) connected to the system hardware.” If there is zero NICs, it is unclear as to how the frames would be forwarded.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,195,774. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application is fully anticipated by the patent. The present application is broader in that it does not further recite a link between a VNIC to a virtual machine and a virtual switch with a virtual port, and restoring of the state allowing the second virtual port to establish a second link to forward network frames between the VNIC corresponding to the restarted VM and a virtual switch associated with the second virtual port, the second link being established with the state of the first link. One would be motivated to broaden the claims in order to seek broader patent protection. 
Present Application
U.S. Patent No. 8,195,774
2. A method for persisting a state of a virtual port in a virtualized computer system having at least one virtual machine, virtualization software logically interposed between the virtual machines and system hardware, each virtual machine including a guest operating system and at least one virtual network interface card (VNIC), the virtualization software implementing the VNIC using emulation software and a virtual switch, the virtual switch comprising a virtual port corresponding to each of the VNICs, the virtual switch functioning to forward network frames between the VNICs and zero or more physical network interface cards (NICs) connected to the system hardware, the method comprising: storing a distributed virtual port (DVport) in a persistent storage location, the DVport comprising a runtime state and configuration settings; storing an association between the DVport and the VNIC connected to the DVport; and restoring a state from the DVport to a new virtual port from the persistent storage location when the VM corresponding to the connected VNIC is restarted.








3. The method of claim 2, wherein the DVport further comprises a unique connection identifier (ID) and the storing of the association between the DVport and the VNIC comprises storing the connection ID along with VNIC state when the virtual machine is shut down or suspended.




4. The method of claim 2, wherein: the virtualized computer system is one of a managed collection of hosts; and the VM is shut down or suspended on one host and subsequently restarted on a host different from the one host.







5. The method of claim 2, wherein: the virtualized computer system is one of a managed collection of hosts; and a collection of the virtual ports for the collection hosts form a distributed virtual switch.

6. The method of claim 5, wherein the distributed virtual switch is managed as an abstraction of a physical switch that is connected to each of the VMs running on the collection of hosts that are connected to a physical local area network (LAN).

7. The method of claim 2, wherein the persistent storage location includes a database maintained on a separate server.

8. The method of claim 7, wherein the separate server is accessed via a network independent of the VNICs.
9. The method of claim 2, wherein a collection of DVports forms a distributed virtual switch, the method further comprising attaching a VM to a virtual switch by: transmitting a request for a connection to a DVport from the VNIC of the VM to a database controller responsible for managing the distributed virtual switch; determining that the DVport is currently unassigned to another VNIC, and initializing the DVport to an initial state and default configuration; generating a new connection ID corresponding to the DVport in response to the request and transmitting the new connection ID to the VNIC; passing the initialized state and default configuration of the DVport to the virtual port that backs up the DVport, so that the virtual port assumes the state and configuration of the DVport; transmitting a request from the VNIC to system level software of the virtualized computer system to back the DVport with a virtual port, the system level software responding to the request by associating the DVport with a virtual port of the virtual switch; and linking the virtual port configured to back up the DVport with the VNIC to which the DVport is assigned so that the VNIC and virtual switch can exchange network frames.




10. The method of claim 9, wherein the database controller resides on a server computer that is separate from virtualized computer system.

11. The method of claim 2, wherein a collection of DVports forms a distributed virtual switch and the restoring of the state comprises: transmitting a connection ID of a DVport to a database controller responsible for managing the distributed virtual switch; determining that the VM is assigned to the DVport and correspondingly transmitting a state and configuration of the DVport to the VM; assigning a virtual port to backup the DVport assigned to the VM and causing the virtual port to assume the state and configuration of the DVport; and linking the virtual port with the VNIC to which the DVport is assigned so that the VNIC and virtual switch can exchange network frames.







12. The method of claim 2, further comprising: modifying the configuration of the DVport; and causing the modification of the DVport to take effect immediately regardless of the DVport host location and running state.

13. A non-transitory machine readable medium embodying machine readable instructions causing a computer to perform a method for persisting a state of a virtual port in a virtualized computer system having at least one virtual machine, virtualization software logically interposed between the virtual machines and system hardware, each virtual machine including a guest operating system and at least one virtual network interface card (VNIC), the virtualization software implementing the VNIC using emulation software and a virtual switch, the virtual switch comprising a virtual port corresponding to each of the VNICs, the virtual switch functioning to forward network frames between the VNICs and zero or more physical network interface cards (NICs) connected to the system hardware, the method comprising: storing a distributed virtual port (DVport) in a persistent storage location, the DVport comprising a runtime state and configuration settings; storing an association between the DVport and the VNIC connected to the DVport; and restoring a state from the DVport to a new virtual port from the persistent storage location when the VM corresponding to the connected VNIC is restarted.








14. The non-transitory machine readable medium of claim 13, wherein the DVport further comprises a unique connection identifier (ID) and the storing of the association between the DVport and the VNIC comprises storing the connection ID along with VNIC state when the virtual machine is shut down or suspended.




15. The non-transitory machine readable medium of claim 13, wherein: the virtualized computer system is one of a managed collection of hosts; and the VM is shut down or suspended on one host and subsequently restarted on a host different from the one host.







16. The non-transitory machine readable medium of claim 13, wherein: the virtualized computer system is one of a managed collection of hosts; and a collection of the virtual ports for the collection hosts form a distributed virtual switch.

17. The non-transitory machine readable medium of claim 16, wherein the distributed virtual switch is managed as an abstraction of a physical switch that is connected to each of the VMs running on the collection of hosts that are connected to a physical local area network (LAN).

18. The non-transitory machine readable medium of claim 13, wherein the persistent storage location includes a database maintained on a separate server.

19. The non-transitory machine readable medium of claim 18, wherein the separate server is accessed via a network independent of the VNICs.

20. The non-transitory machine readable medium of claim 13, wherein a collection of DVports forms a distributed virtual switch, the method further comprising attaching a VM to a virtual switch by: transmitting a request for a connection to a DVport from the VNIC of the VM to a database controller responsible for managing the distributed virtual switch; determining that the DVport is currently unassigned to another VNIC, and initializing the DVport to an initial state and default configuration; generating a new connection ID corresponding to the DVport in response to the request and transmitting the new connection ID to the VNIC; passing the initialized state and default configuration of the DVport to the virtual port that backs up the DVport, so that the virtual port assumes the state and configuration of the DVport; transmitting a request from the VNIC to system level software of the virtualized computer system to back the DVport with a virtual port, the system level software responding to the request by associating the DVport with a virtual port of the virtual switch; and linking the virtual port configured to back up the DVport with the VNIC to which the DVport is assigned so that the VNIC and virtual switch can exchange network frames.



21. The non-transitory machine readable medium of claim 20, wherein the database controller resides on a server computer that is separate from virtualized computer system.
1. A method for persisting a state of a virtual port in a virtualized computer system having at least one virtual machine, virtualization software logically interposed between the virtual machines and system hardware, each virtual machine including at least one virtual network interface card (VNIC), the virtualization software implementing the VNIC using emulation software and a virtual switch, the virtual switch comprising a virtual port corresponding to each of the VNICs, the virtual switch functioning to forward network frames between the VNICs and one or more physical network interface cards (NICs) connected to the system hardware, the method comprising: storing a distributed virtual port (DVport) in a persistent storage location, the DVport comprising a runtime state and configuration settings for a first link between a VNIC corresponding to a virtual machine and a virtual switch associated with a first virtual port; and restoring a state from the DVport to a second virtual port using the runtime state and configuration settings from the persistent storage location when the VM corresponding to the connected VNIC is restarted, the restoring of the state allowing the second virtual port to establish a second link to forward network frames between the VNIC corresponding to the restarted VM and a virtual switch associated with the second virtual port, the second link being established with the state of the first link.

2. The method of claim 1, wherein the DVport further comprises a unique connection identifier (ID), the method further comprising: the storing an association between the DVport and the VNIC corresponding to the VM; and storing the connection ID along with a VNIC state when the virtual machine is shut down or suspended, wherein the connection ID is used to restore the state from the DVport to the second virtual port.

3. The method of claim 1, wherein: the virtualized computer system is one of a managed collection of hosts; when the VM is shut down or suspended on a first host and subsequently restarted on a second host different from the first host, the state from the DVport is restored to the second virtual port on the second host; and the VNIC corresponding to the restarted VM and the virtual switch associated with the second virtual port are located on the second host.

4. The method of claim 1, wherein: the virtualized computer system is one of a managed collection of hosts; and a collection of the virtual ports for the collection hosts form a distributed virtual switch.

5. The method of claim 4, wherein the distributed virtual switch is managed as an abstraction of a physical switch that is connected to each of the VMs running on the collection of hosts that are connected to a physical local area network (LAN).

6. The method of claim 1, wherein the persistent storage location includes a database maintained on a separate server.

7. The method of claim 6, wherein the separate server is accessed via a network independent of the VNICs.
8. The method of claim 1, wherein a collection of DVports forms a distributed virtual switch, the method further comprising attaching the VM to the virtual switch by: transmitting a request for a connection to the DVport from the VNIC of the VM to a database controller responsible for managing the distributed virtual switch; determining that the DVport is currently unassigned to another VNIC, and initializing the DVport to an initial state and default configuration; generating a new connection ID corresponding to the DVport in response to the request and transmitting the new connection ID to the VNIC; passing the initialized state and default configuration of the DVport to the first virtual port that backs up the DVport, so that the first virtual port assumes the state and configuration of the DVport; transmitting a request from the VNIC to system level software of the virtualized computer system to back the DVport with the first virtual port, the system level software responding to the request by associating the DVport with the first virtual port of the virtual switch; and linking the first virtual port configured to back up the DVport with the VNIC to which the DVport is assigned so that the VNIC and virtual switch associated with the first virtual port can exchange network frames.

9. The method of claim 8, wherein the database controller resides on a server computer that is separate from virtualized computer system.

10. The method of claim 1, wherein a collection of DVports forms a distributed virtual switch and the restoring of the state comprises: transmitting a connection ID of the DVport to a database controller responsible for managing the distributed virtual switch; determining that the restarted VM is assigned to the DVport and correspondingly transmitting the runtime state and configuration settings of the DVport to the restarted VM; assigning the second virtual port to backup the DVport assigned to the restarted VM and causing the second virtual port to assume the runtime state and configuration settings of the DVport; and linking the second virtual port with the VNIC corresponding to the restarted VM to which the DVport is assigned so that the VNIC corresponding to the restarted VM and the virtual switch associated with the second virtual port can exchange network frames.
11. The method of claim 1, further comprising: modifying the configuration of the DVport; and causing the modification of the DVport to take effect immediately regardless of the DVport host location and running state.

12. A non-transitory tangible medium embodying machine readable instructions causing a computer to perform a method for persisting a state of a virtual port in a virtualized computer system having at least one virtual machine, virtualization software logically interposed between the virtual machines and system hardware, each virtual machine including at least one virtual network interface card (VNIC), the virtualization software implementing the VNIC using emulation software and a virtual switch, the virtual switch comprising a virtual port corresponding to each of the VNICs, the virtual switch functioning to forward network frames between the VNICs and one or more physical network interface cards (NICs) connected to the system hardware, the method comprising: storing a distributed virtual port (DVport) in a persistent storage location, the DVport comprising a runtime state and configuration settings for a first link between a VNIC corresponding to a virtual machine and a virtual switch associated with a first virtual port; and restoring a state from the DVport to a second virtual port using the runtime state and configuration settings from the persistent storage location when the VM corresponding to the connected VNIC is restarted, the restoring of the state allowing the second virtual port to establish a second link to forward network frames between the VNIC corresponding to the restarted VM and a virtual switch associated with the second virtual port, the second link being established with the state of the first link.

13. The tangible medium of claim 12, wherein the DVport further comprises a unique connection identifier (ID), the method further comprising: the storing an association between the DVport and the VNIC corresponding to the VM; and storing the connection ID along with a VNIC state when the virtual machine is shut down or suspended, wherein the connection ID is used to restore the state from the DVport to the second virtual port.

14. The tangible medium of claim 12, wherein: the virtualized computer system is one of a managed collection of hosts; when the VM is shut down or suspended on a first host and subsequently restarted on a second host different from the first host, the state from the DVport is restored to the second virtual port on the second host; and the VNIC corresponding to the restarted VM and the virtual switch associated with the second virtual port are located on the second host.

15. The tangible medium of claim 12, wherein: the virtualized computer system is one of a managed collection of hosts; and a collection of the virtual ports for the collection hosts form a distributed virtual switch.


16. The tangible medium of claim 15, wherein the distributed virtual switch is managed as an abstraction of a physical switch that is connected to each of the VMs running on the collection of hosts that are connected to a physical local area network (LAN).

17. The tangible medium of claim 12, wherein the persistent storage location includes a database maintained on a separate server.


18. The tangible medium of claim 17, wherein the separate server is accessed via a network independent of the VNICs.

19. The tangible medium of claim 12, wherein a collection of DVports forms a distributed virtual switch, the method further comprising attaching the VM to the virtual switch by: transmitting a request for a connection to the DVport from the VNIC of the VM to a database controller responsible for managing the distributed virtual switch; determining that the DVport is currently unassigned to another VNIC, and initializing the DVport to an initial state and default configuration; generating a new connection ID corresponding to the DVport in response to the request and transmitting the new connection ID to the VNIC; passing the initialized state and default configuration of the DVport to the first virtual port that backs up the DVport, so that the first virtual port assumes the state and configuration of the DVport; transmitting a request from the VNIC to system level software of the virtualized computer system to back the DVport with the first virtual port, the system level software responding to the request by associating the DVport with the first virtual port of the virtual switch; and linking the first virtual port configured to back up the DVport with the VNIC to which the DVport is assigned so that the VNIC and virtual switch associated with the first virtual port can exchange network frames.

20. The tangible medium of claim 19, wherein the database controller resides on a server computer that is separate from virtualized computer system.


Allowable Subject Matter
Claims 2-21 would be allowed if amended to overcome the rejections under 35 USC 112, as well as terminal disclaimer filed to overcome the double patenting rejection. 
Independent claims recite method and non-transitory computer readable medium for persisting a state of virtual port when a virtual machine corresponding to a VNIC is restarted, in which the state from a distributed virtual port is restored to a new virtual port from a persistent storage location, which, in addition to the rest of the claim limitations, are distinguished from the prior art of record. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442